

115 HR 4852 IH: Pay Our Protectors Not Our Politicians Act of 2018
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4852IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Ms. McSally (for herself, Mr. Poliquin, Mr. Pittenger, Mr. Bilirakis, Mr. Gallagher, Mr. Faso, Mr. Yoder, Mr. Mullin, Mr. Thompson of Pennsylvania, Mr. Smucker, Mr. Zeldin, Mr. Cole, and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committees on House Administration, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo make continuing appropriations for military pay in the event of a shutdown of the Federal Government, to reduce the pay of Members of Congress during periods in which such a shutdown is in effect, and for other purposes. 
1.Short titleThis Act may be cited as the Pay Our Protectors Not Our Politicians Act of 2018. 2.Continuing appropriations for members of the Armed Forces and employees of the Department of Homeland Security (a)In generalThere are hereby appropriated for fiscal year 2018, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for fiscal year 2018 are not in effect— 
(1)such sums as are necessary to provide pay and allowances to members of the Armed Forces (as defined in section 101(a)(4) of title 10, United States Code), including reserve components thereof, who perform active service during such period, including Active Guard and Reserve duty under section 328 of title 32, United States Code; (2)such sums as are necessary to provide pay and allowances to members of the reserve components of the Armed Forces (as named in section 10101 of title 10, United States Code) who perform inactive-duty training (as defined in section 101(d)(7) of such title) during such period; 
(3)such sums as are necessary to provide pay and allowances to the civilian personnel of the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1);  (4)such sums as are necessary to provide pay and allowances to contractors of the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1); 
(5)such sums as are necessary to provide pay and allowances to employees of the Department of Homeland Security whom the Secretary concerned determines are performing national security activities; (6)such sums as are necessary to provide death gratuities under sections 1475–1477 and 1489 of title 10, United States Code; 
(7) such sums as are necessary to provide payment or reimbursement for funeral and burial expenses authorized under sections 1481 and 1482 of title 10, United States Code; (8)such sums as are necessary to provide payment or reimbursement of authorized funeral travel and travel related to the dignified transfer of remains and unit memorial services under section 481f of title 37, United States Code; and 
(9)such sums as are necessary to provide the temporary continuation of a basic allowance of housing for dependents of members dying on active duty, as authorized by section 403(l) of title 37, United States Code. (b)TerminationAppropriations and funds made available and authority granted pursuant to this section shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation (including a continuing appropriation) for any purpose for which amounts are made available in section 2; (2) the enactment into law of the applicable regular or continuing appropriations resolution or other Act without any appropriation for such purpose; or (3) January 1, 2019. 
(c)Secretary concerned definedIn this section, the term Secretary concerned means— (1)the Secretary of Defense with respect to matters concerning the Department of Defense; and 
(2)the Secretary of Homeland Security with respect to matters concerning the Department of Homeland Security or the Coast Guard. 3.Requiring reduction of pay of Members of Congress if Government shutdown occurs (a)Reduction of pay for each day of Government shutdownIf on any day during a year a Government shutdown is in effect, the annual rate of pay applicable under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) with respect to each Member of Congress for the year shall be reduced by an amount equal to the product of— 
(1)an amount equal to one day’s worth of pay under such annual rate; and (2)the number of 24-hour periods during which the Government shutdown is in effect. 
(b)Effective dateSubsection (a) shall apply only with respect to days occurring during the One Hundred Sixteenth Congress and each succeeding Congress. (c)Special rule for One Hundred Fifteenth Congress (1)Holding salaries in escrowIf on any day during the One Hundred Fifteenth Congress a Government shutdown is in effect, the payroll administrator of that House of Congress shall— 
(A)withhold from the payments otherwise required to be made with respect to a pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of— (i)an amount equal to one day’s worth of pay under the annual rate of pay applicable to the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and 
(ii)the number of 24-hour periods during which the Government shutdown is in effect which occur during the pay period; and (B)deposit in an escrow account all amounts withheld under paragraph (1). 
(2)Release of amounts at end of the CongressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Fifteenth Congress. (3)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section. 
(4)Exception for days occurring after general electionThis section does not apply with respect to any day during the One Hundred Fifteenth Congress which occurs after the date of the regularly scheduled general election for Federal office held in November 2018. (d)Determination of Government shutdownFor purposes of this section, a Government shutdown shall be considered to be in effect if there is a lapse in appropriations for any Federal agency or department as a result of a failure to enact a regular appropriations bill or continuing resolution. 
(e)DefinitionsIn this section: (1)The term Member of Congress means an individual serving in a position under subparagraph (A), (B), or (C) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501). 
(2)The term payroll administrator of a House of Congress means— (A)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and 
(B)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section. 